DETAILED ACTION
The following Office Action is in response to the Petition Decision filed on April 13, 2022 and the Response to Office Action filed on September 15, 2021.  Claims 6-15 are currently pending, wherein of the pending claims, claims 6-9 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,076,339 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Concerning the “Response to Official Action” filed on September 15, 2021, the terminal disclaimer filed with the response has obviated the necessity of the double patenting rejections.  Therefore, the rejections are withdrawn.
With regards to the filing of the Replacement Drawings with the “Response to Official Action” filed on September 15, 2021, the drawings have not fully obviated the necessity of the objections to the Drawings.  Page 4 of the replacement drawings has been improperly scanned.  Figures 30 and 33 have been cut off and Figure 32 has been distorted.  Furthermore, all figures beyond Figure 30 include crossed out figure numbers that present informalities, yet not all of said figure numbers have been clarified in the Replacement Drawings.  Further correction of all figure numbers beyond Figure 30 is necessary to provide clarification.  Therefore, the objection to the Drawings stand and are detailed in the Office Action below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-9 directed to an invention non-elected without traverse.  Accordingly, claims 6-9 have been cancelled.

Drawings
The drawings filed on September 15, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because each figure includes handwritten numbers, some of which include crossed out numbers, making it confusing as to the actual figure numbers for each figure.  Specifically, all figures beyond Figure 30 include a second crossed out number which necessitates clarification.  Furthermore, the newly submitted replacement sheet including Figures 30 and 33 filed on September 15, 2021 includes informalities, in that Figures 30 and 33 have been cut off and Figure 32 has been distorted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

In claim 10, at the end of the claim, replaced [;] with --.--

Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the McClellan and Huebsch references.  The McClellan and Huebsch references teach occlusion devices having similar structures to that of the claimed invention, but does not specifically teach the proximal and distal implants being ejectable out of the needle separately of each other and wherein the proximal and distal implants are connectible together after ejection, the radially extended configuration of the legs being constructed and arranged so that when the proximal and distal implants are connected together, legs of the proximal and distal implants are interdigitated in the absence of the tissue or non-tissue layers between the proximal and distal implants.  Furthermore, no motivation or rationale could be found in the prior art to modify the reference to include all of the claimed limitations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/21/2022